Citation Nr: 0635796	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-38 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits based on a pending claim for 
special monthly death pension, based on the need for aid and 
attendance.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel









INTRODUCTION

The veteran served on active duty from February 1941 to July 
1946.  The veteran died in March 1984, and his surviving 
spouse died in October 2003.  The appellant is the daughter 
of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines. 



FINDINGS OF FACT

1.  The veteran's surviving spouse submitted a claim for 
special monthly death pension based on the need for aid and 
attendance, which was received by VA on October 22, 2003.

2.  The veteran's surviving spouse died in October 2003.  

3.  At the time of the veteran's surviving spouse's death, 
the record established eligibility for special monthly death 
pension based on the need for aid and attendance effective 
from October 22, 2003, and such eligibility terminated on 
September 30, 2003, the last day of the month before her 
death.






CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim 
for special monthly death pension, based on the need for aid 
and attendance, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.31, 3.500(g)(1), 3.1000 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As outlined below, the law is dispositive in this case.  The 
United States Court of Veterans Appeals has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Laws and Regulations

Periodic monetary benefits to which a surviving spouse was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years prior to 
death, shall be paid to the veteran's children.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  The entitlement of the accrued 
benefits claimant is derived from the veteran's entitlement, 
and the accrued benefits claimant cannot be entitled to a 
greater benefit than the surviving spouse would have received 
had she or he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994). 

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  Because the surviving spouse's death occurred in 
October 2003, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the claimant's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. § 
5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application must be filed within 
one year after the date of death.  38 U.S.C.A. § 5121(c) 
(West 2002 & Supp. 2005).

Payment of monetary benefits will commence the month 
following the effective date of the award. 38 C.F.R. § 3.31 
(2006). 

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.500(g)(1) (2005). 

Analysis

The facts in this case are not in dispute, and are summarized 
herein.  The veteran's surviving spouse's claim for special 
monthly death pension, based on the need for aid and 
attendance, was received on October 22, 2003.  The veteran's 
surviving spouse died later in October 2003.  The rating 
decision dated in May 2004 found the veteran's surviving 
spouse to be in need for aid and attendance.  The veteran's 
surviving daughter is now claiming that accrued benefits are 
due to her from her late mother's special monthly death 
pension.  

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii) 
(2006), the effective date of an award of increased pension 
is the date of receipt of a claim, or the date entitlement 
arose, whichever is later.  It is conceded that the veteran's 
late spouse's entitlement to special monthly death pension 
based on the need for aid and attendance arose prior to the 
date of her claim.  As such, the effective date of the 
veteran's eligibility for special monthly death pension 
benefits is October 22, 2003. 

The provisions of 38 C.F.R. § 3.500(g)(1) establish that an 
award of pension terminates the last day of the month before 
a payee's death.  As such, the veteran's late spouse's 
eligibility for special monthly death pension benefits 
terminated on September 30, 2003. 

Pursuant to 38 C.F.R. § 3.31, the payment of monetary 
benefits (i.e. special monthly death pension) may not be made 
prior to the first day of the calendar month following the 
month in which the award became effective.  Beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences. 

As noted above, pursuant to 38 C.F.R. § 3.400, because the 
veteran's surviving spouse's claim for special monthly death 
pension based on aid and attendance was received on October 
22, 2003, the effective date of her award of special monthly 
death pension based on the need for aid and attendance is 
October 22, 2003.  Hence, payment of special monthly death 
pension based on the need for aid and attendance could not be 
made prior to November 1, 2003, the first day of the calendar 
month following the month in which the award became 
effective.  Pursuant to 38 C.F.R. § 3.500(g)(1), however, the 
veteran's surviving spouse's award of special monthly death 
pension based on the need for aid and attendance terminated 
the last day of the month before her death.  The last day of 
the month before her death was September 30, 2003.  As such, 
the veteran's surviving spouse's award of special monthly 
death pension based on the need for aid and attendance 
terminated September 30, 2003, prior to November 1, 2003, the 
earliest date of the period for which payment could be made.  
Accordingly, at the time of the veteran's surviving spouse's 
death in October 2003, no special monthly death pension 
benefits were due or payable to her.  Because there existed 
no special monthly death pension monetary benefits due or 
payable to the veteran's surviving spouse at the time of her 
death, the appellant is not entitled to accrued benefits 
based on the posthumous award of special monthly death 
pension based on the need for aid and attendance, based on a 
pending claim at the time of the veteran's surviving spouse's 
death.


ORDER

Entitlement to accrued benefits based on a pending claim for 
special monthly death pension, based on the need for aid and 
attendance, is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


